Case: 14-14556    Date Filed: 07/10/2015   Page: 1 of 4


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 14-14556
                          Non-Argument Calendar
                        ________________________

                    D.C. Docket No. 1:13-cv-00165-KOB



BENJAMIN LITTLE,

                                                             Plaintiff-Appellant,

                                    versus

ROBERT J. DEAN, JR., et al,

                                                          Defendants-Appellees.

                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Alabama
                        ________________________

                               (July 10, 2015)
                Case: 14-14556        Date Filed: 07/10/2015       Page: 2 of 4


Before WILSON, MARTIN, and JULIE CARNES, Circuit Judges.

PER CURIAM:

       Plaintiff-Appellant Benjamin Little appeals the district court’s grant of

summary judgment in favor of Defendants-Appellees. 1 Little alleged he was

unlawfully targeted and ultimately arrested when City of Anniston code

enforcement officials brought information to a magistrate judge that resulted in the

issuance of a warrant for his arrest for failure to respond to notices in reference to

violations of city ordinances related to some blighted properties he owned. On

appeal, Little only challenges the district court’s grant of summary judgment

regarding his false arrest and malicious prosecution claims brought under 42

U.S.C. § 1983, and the resulting dismissal of his claims brought under Alabama

common law. 2 He contends that there is a genuine issue of material fact as to

whether there was probable cause for his arrest, and whether the request for the

warrant was because of malice.




       1
        Robert J. Dean, Jr., Don A. Hoyt, Tana Bryant, Layton McGrady, and the City of
Anniston, Alabama.
       2
          These are the only challenges properly before us on appeal. An issue not raised in the
district court and raised for the first time in an appeal will not be considered by this court.
Access Now, Inc. v. S.W. Airlines Co., 385 F.3d 1324, 1331 (11th Cir. 2004) (internal quotation
marks omitted). Also, a legal claim or argument that has not been briefed before the court is
deemed abandoned and its merits will not be addressed. Tanner Adver. Grp., L.L.C. v. Fayette
Cnty., 451 F.3d 777, 785 (11th Cir. 2006) (internal quotation marks omitted).
                                                    2
               Case: 14-14556     Date Filed: 07/10/2015    Page: 3 of 4


      After consideration of the parties’ briefs and upon thorough review of the

record, we find that the district court properly entered summary judgment. We

agree with the district court that (1) Little’s claims based on the actions of the code

enforcer cannot go forward as false arrest claims, but rather must be decided under

a claim for malicious prosecution; and, (2) in Little’s claims based on malicious

prosecution he is unable to establish the requisite lack of probable cause or the

presence of malice.

      Little also claims that the district court erred in dismissing his ancillary state

claims that stem from this incident. However, “[t]he decision to exercise

supplemental jurisdiction over pendant state claims rests within the discretion of

the district court.” Raney v. Allstate Ins. Co., 370 F.3d 1086, 1088–89 (11th Cir.

2004) (per curiam). And “[w]e have encouraged district courts to dismiss any

remaining state claims when, as here, the federal claims have been dismissed prior

to trial.” Id. at 1089. Accordingly, given that Little’s federal claims were properly

dismissed on summary judgment, we hold that the district court did not abuse its

discretion in declining to exercise jurisdiction over Little’s state law ancillary

claims.




                                           3
                Case: 14-14556        Date Filed: 07/10/2015       Page: 4 of 4


       AFFIRMED. 3




       3
       Little’s motion for leave to file a reply brief out of time is hereby GRANTED.
Defendants-Appellees’ related motion to strike portions of Little’s reply brief is hereby
DENIED.
                                                 4